          Case 1:21-mj-00091-ZMF Document 3 Filed 01/19/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )         Criminal No. 1:21-MJ-00091-ZMF
               v.                            )
                                             )
GUY WESLEY REFFITT,                          )
                                             )
               Defendant.                    )

      NOTICE OF ERRATA TO CORRECT STATEMENT IN AFFIDAVIT IN

                    SUPPORT OF APPLICATION FOR COMPLAINT

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, hereby files this errata to correct a misstatement in a court document. On January

16, 2021, the government submitted an affidavit in support of an application for a complaint that

stated that the defendant, GUY WESLEY REFFITT, committed the acts of Obstruction of Justice

at his home in Wylie, Texas, in the Western District of Texas. (ECF No. 1-1 at para. 34.) The

affidavit should have stated that the home in Wylie, Texas, is in the Eastern District of Texas.

                                                      Respectfully submitted,

                                                      MICHAEL R. SHERWIN
                                                      ACTING UNITED STATES ATTORNEY
                                                      N.Y. Bar Number 4444188

                                                 By: __/s/ Jeffrey S. Nestler_____________
                                                    JEFFREY S. NESTLER
                                                    Assistant United States Attorney
                                                    D.C. Bar Number 978296
                                                    United States Attorney’s Office
                                                    555 Fourth Street, N.W.
                                                    Washington, D.C. 20530
                                                    Telephone: 202-252-7277
                                                    Email: JEFFREY.NESTLER@USDOJ.GOV
                                                  1
